DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766) in view of Kohnle (EP2859977) and in further view of Isawa (JP2007061997).
In regards to claim 1, Liu discloses a broach (4 and 7 as in Figures 6 and 7) for a broaching machine (See Fig. 7 depicting the broach), the broach being usable for machining parts by stripping off material (See paragraph 0002 describing the broach used to groove air-conditioning compressor cylinder), the broach comprising: at least one tooth (7) for stripping off the material (See Fig. 7), which has a detaching face for stripping off material and a back face for receiving stripped material (See annotated Fig. 8 below), in addition to two side faces and an cutting face joining the detaching face with the back face (See annotated Fig. 6 below); a blade (4) for locating the at least one tooth (See Fig. 7 and paragraph 0036 describing the blade 4 provided with a plurality of teeth 7); a chip chamber as an open cavity (See annotated Fig. 8 below), the chip chamber being located longitudinally immediately after the cutting face (See annotated Fig. 8 below); and a support (1) capable to be fixed to the broaching machine, wherein the blade (4) is fixed to the support (1) via a high-strength special adhesive (See Fig. 6 depicting the blade fixed to the support and specifically as set forth on paragraph 0021, which describes that the blade 4 is fixed to the support (1) by a high-strength special adhesive); and a leading edge for cutting the part to be machined (See annotated Fig. 8 below), where the leading edge has a shape located in correspondence with a union of the detaching face with the cutting face (annotated Figure 8 below).

    PNG
    media_image1.png
    549
    434
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    649
    751
    media_image2.png
    Greyscale

Annotated Fig. 6 and Fig. 8 of Liu (CN106216766)
 However, Liu fails to disclose that the high-strength special adhesive of an epoxy-type resin.
Nevertheless, Kohnle teaches that it is well known in the art of machining to have a blade (10) be fixed to a support (2) by means of an epoxy-type resin (See Fig. 1 and paragraph 0026 describing the adhesive as an epoxy).  Note also that the resin is arranged according to a thickness between 0.03mm and 0.3mm (See paragraph 0025 describing a gap formed by the adhesive in the range of 0.1 to 0.3 mm). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to substitute Liu’s high-strength special adhesive with an epoxy-type resin (of Kohnle), since it is a simple substitution of one known adhesive (high-strength special adhesive) for another (epoxy-type resin adhesive), to have a predictable result of fixing two things together.  Additionally, it would also have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to have Lui’s adhesive be an epoxy-type resin, since doing so would provide a high-strength adhesive to fix the blade to the support and ensure the fixation of the blade to the support and to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
However, Liu fails to disclose that the leading edge has a rounded shape located in correspondence with the union of the detaching face with the cutting face.
Nevertheless, Isawa further teaches that it is well known in the art of broaching, to have a broach with a tooth with a leading edge (1) being configured with a rounded shape (See paragraph [0009] describing a rounding of 3-25 μm at the cutting edge 1) located in correspondence with a union between detaching face (2) with cutting face (3) (See Fig. 1).  The rounded shape prevents chipping of the cutting edge and improve the life of the broach (see paragraph [0009]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Liu’s leading edge such that it has a rounded shape located in correspondence with a union of the detaching face with the cutting face based on the teachings of Isawa, to prevent chipping of the cutting edge and improve the life of the broach (See paragraph 0009 of Isawa).
In regards to claim 2, Liu as modified discloses the broach according to claim 1, Liu also discloses that the rounded shape (as modified by Isawa) is determined by a radius of curvature having a nominal value between 5 μm and 65 μm (as in paragraph [0009] of Isawa).
In regards to claim 3, Liu as modified discloses the broach according to claim 1, Liu also discloses that the blade (4 of Liu) and the at least one tooth (7 of Liu) are made of metal (See Fig. 6-7, paragraphs [0021] where Liu describes that the blade and tooth are made of high-performance tool steel or of an alloy and [0036] of Liu describing the blade 4 and the at least one tooth 7 being made of an alloy), the blade and the at least one tooth being formed from one and the same part (See Fig. 6-7 and paragraph [0036] of Liu describing the blade 4 and at least one tooth 7 formed from the same part).
In regards to claim 5, Liu as modified discloses the broach according to claim 1, Liu also discloses that the resin (as modified by Kohnle) is arranged to a thickness between 0.03 mm and 0.3 mm (See paragraph [0025] of Kohnle describing a gap formed by the adhesive in the range of 0.1 to 0.3 mm, which has values within the claimed range).
In regards to claim 6, Liu as modified discloses the broach according to claim 1, Liu also discloses that a height of the at least one tooth (7 of Liu) according to the cutting face decreases from the detaching face to the back face (See annotated Fig. 8 of Liu above, depicting the cutting face declining from the detaching face to the back face, such that the height decreases from the detaching face to the back face).
In regards to claim 7, Liu as modified discloses the broach according to claim 6, Liu also discloses that the height decreases according to an angle of fall (“a” as in Figure 8 of Liu) having a nominal value between 0.5° to 4.5° (See Fig. 8 of Liu, and refer to the angle of fall “a” and paragraph [0010] of Liu, describing the angle is 2° to 6°, which are values within the claimed range).
In regards to claim 13, Liu as modified discloses the broach according to claim 1, Liu also discloses the at least one tooth.
However, Liu as modified fails to disclose that the at least one tooth has a arithmetic mean roughness between 0.01 μm and 0.16 μm and/or a mean roughness between 0.01 μm and 0.66 μm
Nevertheless, Isawa further teaches that wherein the at least one tooth has a arithmetic mean roughness between 0.01 pm and 0.16 pm and/or a mean roughness between 0.01 μm and 0.66 μm (See paragraph [0007] describing the surface roughness between 0.5 to 5 μm) in order to avoid welding of the broach and deterioration when machining (paragraph [0007]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to provide Liu’s at least one tooth, to have an arithmetic mean roughness as desired, such as to have selected the overlapping portion of between 0.01 pm and 0.16 pm and/or a mean roughness between 0.01 μm and 0.66 μm as taught by Isawa, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (MPEP § 2144.05.I) and doing so would avoid welding of the broach and deterioration (paragraph [0007] of Isawa).
In regards to claim 14, Liu as modified discloses the broach according to claim 1, Liu also discloses that there are at least two teeth (7 of Liu) (See Fig. 7-8 of Liu depicting at least two teeth 7), the chip chamber being located between the at least two teeth and configured according to a previous radius and a subsequent radius (See annotated Fig. 8 of Liu above depicting the chip chamber, and the previous and subsequent radius), the previous radius being able to be defined according to the detaching face of one of the teeth and the subsequent radius being able to be defined according to the back face of the other one of the teeth (See annotated Fig. 8 above).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766), Kohnle (EP2859977) and Isawa (JP2007061997) as applied to claim 1 above and in further view of Nakamura (US 2002/0015622).
In regards to claim 8, Liu as modified discloses the broach according to claim 1, Liu also discloses that the leading edge (of Liu) has two unions where the two side faces (of Liu) are defined according to two longitudinal points along the blade (of Liu).
However, Liu as modified fails to disclose that there is a transverse deviation in the leading edge, such that two unions of the leading edge with the two side faces are defined according to two different longitudinal points along the blade.
Nevertheless, Nakamura further teaches that it is well known in the art of broaching tools, to have at least one tooth (2) having a leading edge (7) with a transverse deviation (α) in the leading edge (7) (see Fig. 2 depicting the longitudinal deviation α, Fig. 3 depicting the leading edge 7, and paragraph [0019-0020] describing the transverse deviation α between 0° and 5°).  It is noted that by this transverse deviation, as shown in annotated Figure 3 below, two unions of the leading edge (7) with two side faces are defined according to two different longitudinal points along the blade.  By providing this arrangement on the tooth, would extend the life and sharpness of the broach teeth (paragraph [0020]).

    PNG
    media_image3.png
    615
    811
    media_image3.png
    Greyscale

Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed, to further modified the leading edge of Liu, to a transverse deviation such that two unions of the leading edge with the two side faces are defined according to two different longitudinal points along the blade, as taught by Nakamura, to extend the life and sharpness of the broach teeth (paragraph [0020] of Nakamura).
In regards to claim 9, Liu as modified discloses the broach according to claim 8, Liu also discloses that the transverse deviation (as modified by Nakamura) is defined by a transverse angle (α of Nakamura) having a nominal value between 2° and 5° (α of Nakamura which is between 0° and 5°, which satisfies a value between the claimed range of between 2° and 5°. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766), Kohnle (EP2859977) and Isawa (JP2007061997) as applied to claim 1 above and in further view of Kohnle (DE102016105847), hereafter referred as --REF‘847--.
In regards to claim 10, Liu as modified discloses the broach according to claim 1, Liu also discloses that the two side faces (of Liu) are defined according to two longitudinal points along the blade (of Liu) from the detaching face (of Liu) to the back face (of Liu), such that the at least one tooth (of Liu) has a thickness.
Nevertheless, Liu as modified fails to disclose that the two side faces have a longitudinal deviation from the detaching face to the back face, such that the thickness of the at least one tooth decreases from the detaching face to the back face.
However, REF’847 teaches that it is well known in the art of cutting inserts, to have at least one tooth, having two sides, a detaching face and a back face.  As seen on annotated Figure 2, note that there is a longitudinal deviation (β) in at least one of the two side faces from the detaching face to the back face, such that a thickness of the at least one tooth decreases from the detaching face to the back face.  See also paragraph [0032] where it describes that the tooth tapers in a way that the tooth thickness decreases from the detaching face to the back face and where it describes that the longitudinal deviation as being up to 45 degrees).  A person having ordinary skill in the art would have recognized that by having this deviation on the two side faces tapering the tooth thickness, provides ideal clearance when machining, improve the life of the tool, and reduce head and wear.

    PNG
    media_image4.png
    556
    713
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed, to modify the side faces of Liu to have a longitudinal deviation from the detaching face to the back face, such that the thickness of the at least one tooth decreases from the detaching face to the back face, as taught by REF’847, to provide ideal clearance when machining, improve the life of the tool, and reduce head and wear.
In regards to claim 11, Liu as modified discloses the broach according to claim 10, Liu also discloses that the longitudinal deviation (as modified by REF’847) corresponds with the two side faces (of Liu as modified by REF’847).
In regards to claim 12, Liu as modified discloses the broach according to claim 10, Liu also discloses that the longitudinal deviation (as modified by REF’847) is defined by a longitudinal angle (β of REF’847) having a nominal value between 0.5° and 3.5° (since as described in claim 10 above, the angle can be up to 45˚, then the longitudinal deviation of REF’847 has at least a value is within the claimed range).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN106216766), Kohnle (EP2859977) and Isawa (JP2007061997) as applied to claim 14 above, and further in view of the Tool and Manufacturing Engineers Handbook, hereinafter referred to as REF1.
In regards to claim 15, Liu as modified discloses the broach according to claim 14, Liu also discloses the previous radius having a radius with a nominal value and the subsequent radius having a radius with a nominal value.
However, Liu as modified fails to disclose that the nominal value of the previous radius is between 3.5 mm and 7 mm; and/or that the nominal value of the subsequent radius is between 1 mm and 3 mm.
Nevertheless, REF1 teaches that it is well known in the art of broaching, to have a tooth with a chip chamber having a previous radius and a subsequent radius.  As in Table 7-3, note that a nominal value of the previous radius (or face-angle radius) is between 3.5 mm and 7 mm and/or a nominal value of the subsequent radius (back-of-tooth radius) is between 1 mm and 3 mm.  A person having ordinary skill in the art would have recognized that these values of each of the radii (previous or subsequent radius), would depend on the user’s cutting conditions for specific applications (See page 7-15, the disclosure under “Gullet geometries” of REF1).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed, to have each of the nominal values of the previous radius and/or the subsequent radius of Liu be as desired such as between 3.5 mm and 7 mm (previous radius) and/or between 1 mm and 3 mm (subsequent radius), based on the teachings of REF1 depending on the user’s cutting conditions for specific applications (see page 7-15 and the disclosure under “Gullet geometries”).
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 1-15 has been withdrawn.

Rejections based on Prior Art
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
Applicant sole argument on pages 7-8, appears to be that one would not find motivation to combine the teachings of Liu, Isawa and Kohnle to arrive at the claimed invention, since as best understood:  teaching reference Kohnle’s epoxy would not work for broaches as Kohnle’s epoxy is used on inserts for each tooth within a main body. 
The Examiner respectfully disagrees and points applicant to the rejection above for details.  As explained above, base reference Liu discloses that the blade (4) is fixed to the support (1) via a high-strength special adhesive (See Fig. 6 depicting the blade fixed to the support and specifically as set forth on paragraph 0021, which describes that the blade 4 is fixed to the support (1) by a high-strength special adhesive).  However, since Liu is silent as of the type of adhesive being used, teaching reference Kohnle, was brought because Kohnle teaches that it is well known in the art of machining to have a blade (10) be fixed to a support (2) by means of an epoxy-type resin (See Fig. 1 and paragraph 0026 describing the adhesive as an epoxy).  
To change Liu’s high-strength special adhesive with an epoxy-type resin as taught by Kohnle, would be a simple substitution of one known adhesive (high-strength special adhesive) for another (epoxy-type resin adhesive), having a predictable result of fixing two things together.  Additionally, it would also have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to have Lui’s adhesive be an epoxy-type resin, since doing so would provide a high-strength adhesive to fix the blade to the support and ensure the fixation of the blade to the support.
In response to applicant's argument that “Kohnle’s epoxy would not work for broaches as Kohnle’s epoxy is used on inserts for each tooth within a main body” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, since base reference does indeed disclose the use of an adhesive to fix the broach blade to the support and Kohnle teaches that it is well known in the art of machining to have epoxy as a type of adhesive used to fix a blade to a support, then the combined teachings of the references would have suggested to those of ordinary skill in the art the usage of epoxy as an adhesive used to fix a blade to a support.
In response to applicant's argument that Kohnle epoxy would not work for broaches as Kohnle’s epoxy is used on inserts for each tooth within a main body, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kohnle’s reference relates to a cutting tool which may be used in cutting machining, such as in lathes (turning), milling, drilling, sawing or reaming (see at least the Description section of Kohnle).  A person having ordinary skill in the art of broaching, would have recognized that broaching operations can be performed in either lathes or milling (see at least evidence prior art as on section 11-a below).  Thus, Kohnle’s reference is considered to be in the field of applicant’s endeavor.  Further, Kohnle reference is reasonably pertinent to the particular problem with which the applicant was concerned (fixing a blade to a support via epoxy adhesive).  Accordingly, since Kohnle’s reference is both: 1) in the field of applicant's endeavor and 2) reasonably pertinent to the particular problem with which the applicant was concerned, then Kohnle’s reference can be relied upon as a basis for rejection of the claimed invention and the Examiner’s interpretation is not precluded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature “Broaching on a Lathe” published on 07/15/2003 teaches that it is known in the art of machining to have a broaching tool be used on a lathe (or turning machining).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722